internal_revenue_service department of uniform issue list washington dc person to contact telephone number refer reply to date sep t ep ra t4 legend company a company b company c partnership m trust n plan x dear mr this is in response to your request for a private letter as supplemented by correspondence ruling dated january dated date and august your behalf by your authorized representative the request concerns whether certain proposed distributions to former employees of company a would be made on account of the employees’ separation_from_service within the meaning of sec_401 of the internal_revenue_code code which was submitted on in support of the request your authorized representative submitted the following facts and representations company a maintains plan x since july contributions employee elective_deferrals under code sec_401 and employer matching_contributions plan x received its most recent determination_letter on october a defined_contribution_plan plan x has provided for only two types of section a of plan x provides for the distribution of participant’s vested account balance to upon his or her termination of employment section of plan xx provides however that termination of employment for purposes of an electing participant a note the position in this ruling is currently under reconsideration in the national_office a eligibility to receive a distribution shall not be deemed to occur until the earliest date therefor permitted by law company a is a hotel management company the bulk of its operations consist of managing hotel properties on behalf of and as agent for hotel owners under a typical hotel management arrangement the owner of the hotel property enters into an agreement with company a or one of its controlled_group members which acts as the hotel manager as compensation_for its services company a receives a management fee usually a percentage of hotel gross revenues the management agreement specifies a term at the end of which either party has the right to terminate the relationship the agreement generally also provides a right in favor of the hotel owner to terminate the agreement prior to the end of the stated period for reasons such as the sale of the hotel facility by the owner to a third party upon termination of the agreement before the end of its stated term the hotel owner is typically obligated to make a termination_payment to the manager under its standard form of management agreement company a does not generally own acquire or create any tangible or intangible assets in connection with its management activities virtually all of the assets company a needs in order to perform its duties are either leased or made available to it as part of the management arrangement generally company a or one of its affiliates acts as the employer of the workers employed at the hotels date takeovers pursuant to three separate management agreements company b an indirect wholly-owned subsidiary of company a was the manager of three hotel properties owned by partnership m on date partnership m entered into an agreement to sell these three hotel properties to an affiliate of trust n trust n a large real_estate_investment_trust that owns a substantial number of hotel properties prior to the transaction company b was the employer of the employees at one hotel location and company c sister entity of company a was the employer of the employees at the other two locations no operating_assets of any kind were transferred by company a to either partnership m or trust n as part of the sale transaction all of the affiliates of trust n are collectively referred to herein as trust n is a_trust n originally intended to terminate the management arrangements with company a and its related entities after the acquisition but because a substantial termination_payment was due to company a upon termination of the agreements and trust n was not ready to manage the hotels itself trust n agreed to permit company a to continue to manage the hotels for a brief period of time xo in accordance with new agreements between company a and trust n entered into on april three hotels until date company a continued to manage the as of date an affiliate of trust n took over the management of the three hotels but effective date trust n entered into a licensing agreement with company a which allowed trust n to continue to operate the hotels under the company a trade_name it was anticipated that the licensing agreements would all end by march and trust n would enter into a licensing agreement with another unrelated entity as a result of the takeovers substantially_all of the working at the three hotels were unconditionally employees discharged from their employment by company a managers suth as the hotel general managers sales managers and food and beverage managers were not fired but were transferred by company a to other company a locations trust n replaced this personnel with its own managers trust n did not undertake an enforceable obligation to rehire any of the discharged employees but as anticipated by the parties trust n rehired substantially_all of these employees a few on-site following the takeovers trust n installed its own accounting and payroll systems at the hotels as well as its own computer systems training manuals and procedures personnel policies promotion practices pay levels and employee_benefits there is no indication however that the nature of the work of the terminated employees has changed by their termination and subsequent rehiring further it also appears that the employees will continue to work at the same hotel facility as before date takeovers a second series of related transactions occurred later in on or about date trust n acquired certain hotels from various owners of the hotels purchased four were being managed by company a at the time of acquisition by trust n company a held no equity_interest in three of the four hotels so acquired and it indirectly held a less than interest in the fourth prior to the transaction company b was the employer of the employees at two of the hotels and company c was the employer at the other two also on date the former owners of the hotels and trust n entered into an amendment to the company a management agreement for each of the hotels company a continued to manage the four hotels pursuant to the new agreements until october manager of the four hotels at that time trust n took over as the new at also as of date trust n and company a entered into a licensing agreement for each of the four hotels the licensing agreements as to three of the hotels terminated in november and the termination_payments became due the licensing agreement as to the fourth hotel is expected to be terminated in date and the termination_payment will become payable as a result of the date takeovers approximately employees at the four hotels were unconditionally discharged by company a the remaining facts relating to the discharged employees are substantially the same as for those recited with respect to the date takeovers based upon the foregoing facts and representations your authorized representative has requested the following ruling that distributions from plan x by reason of company a‘s discharge of certain employees in connection with the takeovers by trust n which distributions include amounts attributable to employee elective_deferrals will be considered to be made on account of the employees’ separation_from_service within the meaning of code sec_401 sec_401 of the code provides in relevant part that distributions of employee elective_deferrals under a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 further provides that one of these distributable events is separation_from_service revrul_79_336 1979_2_cb_187 provides that an employee will be considered separated from service within the meaning of sec_402 of the code only upon the employee’s death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer revrul_80_129 c b extended this rationale to situations where an employee of a partnership or corporation the business of which is terminated continues on the same job for a successor employer in the instant case the issue is whether the terminated employees incurred a separation_from_service on account of their discharge by company a notwithstanding the fact that they were subsequently rehired by trust n to perform substantially the same job at the same location company a notes that in this case unlike in revrul_79_336 there is no liquidation merger consolidation or similar corporate event company a further notes that prior to the takeovers by trust n the terminated employees had no apparent legal or working relationship with trust n further after the takeovers and the end of the related transition agreements it does not appear that company a had any legal or working relationship with any of the terminated employees as noted above however there is nothing to indicate that the nature of the work of the affected employees was changed by their termination and rehiring further these employees will continue to work at the same hotel facility as before moreover it also appears that each of the affected hotels represents a distinct business operation with many of its daily activities being unaffected by the change in management accordingly we conclude that any distributions from plan x by reason of company a‘s discharge of the terminated employees in connection with the trust n takeovers which distributions include amounts attributable to employee elective_deferrals will not be considered to be made on account of the employees’ separation_from_service within the meaning of code sec_401 this ruling is based on the assumption that plan x will otherwise be qualified under sec_401 and sec_401 of the code and the related trust will be tax exempt under sec_501 at the time of the above-described transactions in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative enclosures notice of intention to disclose deleted copy of letter cc singerely yours kc y ‘etenle g riddle jr j chief employee_plans technical branch id
